DETAILED ACTION
This Action is in response to Applicant’s Interview agreement and Examiner amendment filed on 06/03/2021. Claims 21-22, 24, 27-28, 30, 33-34 and 36-37 are now pending in the present application.
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable, an amendment may be filed as provided by 37 C.F.R. 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.  Authorization for the examiner's amendment was given in a telephone interview with Mr. Michael J. Steger, reg. no. 66,0347, on 06/03/2021. 
IN THE CLAIMS
Please amend the claims as follows: 
1-20. (Canceled)
21.  (Currently Amended) A residual access point information recognition method, the method comprising:
obtaining first movement information of a to-be-located device;
obtaining a target time threshold based on the first movement information;
obtaining a first scan timestamp corresponding to a target time and a first media access control (MAC) address, wherein the target time is a fingerprint collection time of a first fingerprint or a maximum value of a scan timestamp corresponding to at least one MAC address included in the first fingerprint, and the first MAC address is included in the first fingerprint; 
if a difference between the target time and the first scan timestamp is greater than the target time threshold, determining that access point information corresponding to the first MAC address is residual access point information; and
deleting the access point information corresponding to the first MAC address from the first fingerprint after determining that the access point information corresponding to the first MAC address is residual access point information.


23. (Canceled)
25-26. (Canceled) 
27. (Currently Amended) A recognition apparatus, comprising:
a display;
one or more processors; and
a memory having computer readable instructions stored thereon that, when executed by at least one of the one or more processors, causes the recognition apparatus to:
obtain first movement information of a to-be-located device;
obtain a target time threshold based on the first movement information;
obtain a first scan timestamp corresponding to a target time and a first media access control (MAC) address, wherein the target time is a fingerprint collection time of a first fingerprint or a maximum value of a scan timestamp corresponding to at least one MAC address included in the first fingerprint, and the first MAC address is included in the first fingerprint; 
if a difference between the target time and the first scan timestamp is greater than the target time threshold, determining that access point information corresponding to the first MAC address is residual access point information; and
delete the access point information corresponding to the first MAC address from the first fingerprint after determining that the access point information corresponding to the first MAC address is residual access point information.
29. (Canceled)
31-32. (Canceled)
33. (Currently Amended) A recognition apparatus, comprising:
a display;
one or more processors; and
a memory having computer readable instructions stored thereon that, when executed by at least one of the one or more processors, causes the recognition apparatus to:
obtain a first media access control (MAC) address from a first fingerprint;

determine a second scan timestamp that corresponds to the first MAC address and that is found for the first time; 
if a difference between the first scan timestamp and the second scan timestamp is less than or equal to a preset value, determining that access point information corresponding to the first MAC address in the first fingerprint is residual access point information; and
delete the residual access point information in the first fingerprint after determining that the access point information corresponding to the first MAC address in the first fingerprint is residual access point information.
35. (Canceled)
37. (Currently Amended) The recognition apparatus according to claim 33, wherein the recognition apparatus is further caused to:
if no scan timestamp corresponding to the first MAC address is found in the second fingerprint received before the first fingerprint, determine that the access point information corresponding to the first MAC address in the first fingerprint is non-residual access point information.
Allowable Subject Matter
Claims 21-22, 24, 27-28, 30, 33-34 and 36-37 are allowed.
Regarding to claim 21, 27 and 33, the best prior art found during the prosecution of the application, Brachet et al. US Patent Application No.:( US 9,392,407 B2) hereinafter referred as Brachet. Brachet  teaches  the scanning data collected from this system represents a reliable proxy for the signal propagation pattern for each access point in its specific environment. Every radio device and associated surrounding environment produces a unique signal fingerprint showing how far the signal reaches and how strong the signal is in various locations within the signal fingerprint. This fingerprint data is used in conjunction with the calculated access point location to drive high accuracy for the positioning system. This fingerprint is also known as a "power profile" since the signal strengths at each position is measured as signal power in watts. The version information returned by the server in combination with the version information on the client indicates whether new tile data must be loaded into the client, as well as the best method to use in performing the Brachet fail to teach the residual access point information recognition. The following is an examiner’s statement of reasons for allowance: The arts of record do not suggest the respective claim combinations together and nor would the respective claim combinations disclosing the maximum value of a scan timestamp corresponding to at least one MAC address included in the first fingerprint, and the first MAC address is included in the first fingerprint; if a difference between the target time and the first scan timestamp is greater than the target time threshold, determining that access point information corresponding to the first MAC address is residual access point information; and deleting the access point information corresponding to the first MAC address from the first fingerprint after determining that the access point information corresponding to the first MAC address is residual access point information.
		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any response to this Office Action should be:
 	Faxed to: (571) 273-8300 
Mailed to:
Commissioner for Patents
	           P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH AREVALO/            Primary Examiner, Art Unit 2642